    Case: 1:20-cv-04423 Document #: 41 Filed: 10/09/20 Page 1 of 2 PageID #:4279




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA,
INC.,                                                Case No. 20-cv-04423

                        Plaintiff,                   Judge Charles R. Norgle
       v.
                                                     Magistrate Judge Jeffrey Cole
77977 STORE, et al.,
                        Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Volkswagen

Group of America, Inc. (“Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

                Defendant Name                                         Line No.
                 fanchaolong56                                           101
                    leju76yun                                            107
                   liyoudep22                                            109
                 lovelybuyshop                                           110
                   ziwxing866                                            119
                 2019perfection                                          120
                   digilanduk                                            134
                   Games toy                                             144
   Case: 1:20-cv-04423 Document #: 41 Filed: 10/09/20 Page 2 of 2 PageID #:4280




Dated this 9th day of October 2020.   Respectfully submitted,


                                      /s/ Allyson M. Martin
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Thomas J. Juettner
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      tjjuettner@gbc.law

                                      Counsel for Plaintiff
                                      Volkswagen Group of America, Inc.




                                         2
